UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Commission File Number 0-16093 September 30, 2010 CONMED CORPORATION (Exact name of the registrant as specified in its charter) New York 16-0977505 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 525 French Road, Utica, New York (Address of principal executive offices) (Zip Code) (315) 797-8375 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filero Accelerated filer xNon-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of registrant's common stock, as of October 28, 2010 is 28,123,214 shares. CONMED CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements (unaudited) - Consolidated Condensed Statements of Income for the three and nine month periods ended September 30, 2009 and 2010 1 - Consolidated Condensed Balance Sheets as of December 31, 2009 and September 30, 2010 2 - Consolidated Condensed Statements of Cash Flows for the nine months ended September 30, 2009 and 2010 3 - Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 2. Issuer Purchase of Equity Securities 35 Item 6. Exhibits 36 Signatures 37 Table of Contents PART I FINANCIAL INFORMATION Item 1. CONMED CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited, in thousands except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross profit Selling and administrative expense Research and development expense Other expense Income from operations Gain (loss) on early extinguishment of debt - - ) Amortization of debt discount Interest expense Income before income taxes Provision for income taxes Net income $ Per share data: Net income Basic $ Diluted Weighted average common shares Basic Diluted See notes to consolidated condensed financial statements. 1 Table of Contents CONMED CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited, in thousands except share and per share amounts) December31, September30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Deferred income taxes Goodwill Other intangible assets, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued compensation and benefits Income taxes payable Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, par value $.01 per share; authorized 500,000 shares; none outstanding - - Common stock, par value $.01 per share; 100,000,000 shares authorized; 31,299,203 shares issued in 2009 and 2010, respectively Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Less: 2,149,832 and 3,181,790 shares of common stock in treasury, at cost in 2009 and 2010, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated condensed financial statements. 2 Table of Contents CONMED CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine months ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation Amortization of debt discount Amortization, all other Stock-based compensation Deferred income taxes (Gain) loss on early extinguishment of debt ) 79 Sale of accounts receivable to (collections on behalf of) purchaser (Note 13) ) ) Increase (decrease) in cash flows from changes in assets and liabilities: Accounts receivable ) Inventories ) ) Accounts payable ) ) Income taxes payable ) ) Accrued compensation and benefits Other assets ) ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant, and equipment ) ) Payments related to business acquisitions ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from common stock issued under employee plans Repurchase of treasury stock - ) Payments on senior credit agreement ) ) Proceeds of senior credit agreement Payments on mortgage notes ) ) Payments on senior subordinated notes ) ) Proceeds from secured borrowings, net (Note 13) - Net change in cash overdrafts ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated condensed financial statements. 3 Table of Contents CONMED CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited, in thousands except per share amounts) Note 1 – Operations CONMED Corporation (“CONMED”, the “Company”, “we” or “us”) is a medical technology company with an emphasis on surgical devices and equipment for minimally invasive procedures and monitoring.The Company’s products serve the clinical areas of arthroscopy, powered surgical instruments, electrosurgery, cardiac monitoring disposables, endosurgery and endoscopic technologies.They are used by surgeons and physicians in a variety of specialties including orthopedics, general surgery, gynecology, neurosurgery, and gastroenterology. Note 2 - Interim financial information The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for annual financial statements.Results for the period ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The consolidated condensed financial statements and notes thereto should be read in conjunction with the financial statements and notes for the year-ended December 31, 2009 included in our Annual Report on Form 10-K. Note 3 – Other comprehensive income Comprehensive income consists of the following: Three months ended September 30, Nine months ended September 30, Net income $ Other comprehensive income: Pension liability, net of income tax Cash flow hedging loss, net of income tax ) Foreign currency translation adjustment Comprehensive income $ 4 Table of Contents Accumulated other comprehensive income (loss) consists of the following: Cash Flow Hedging Loss Pension Liability Cumulative Translation Adjustments Accumulated Other Comprehensive Income (loss) Balance, December 31, 2009 $ 76 $ ) $ $ ) Pension liability, net of income tax - - Cash flow hedging loss, net of income tax ) - - ) Foreign currency translation adjustments - - Balance, September 30, 2010 $ ) $ ) $ $ ) Note 4 – Fair Value of Financial Instruments We enter into derivative instruments for risk management purposes only.We operate internationally and, in the normal course of business, are exposed to fluctuations in interest rates, foreign exchange rates and commodity prices. These fluctuations can increase the costs of financing, investing and operating the business. We use forward contracts, a type of derivative instrument, to manage certain foreign currency exposures. By nature, all financial instruments involve market and credit risks. We enter into forward contracts with major investment grade financial institutions and have policies to monitor the credit risk of those counterparties.While there can be no assurance, we do not anticipate any material non-performance by any of these counterparties. Foreign Currency Forward Contracts. We hedge forecasted intercompany sales denominated in foreign currencies through the use of forward contracts.We account for these forward contracts as cash flow hedges.To the extent these forward contracts meet hedge accounting criteria, changes in their fair value are not included in current earnings but are included in Accumulated Other Comprehensive Loss.These changes in fair value will be recognized into earnings as a component of sales when the forecasted transaction occurs.The notional contract amounts for forward contracts outstanding at September 30, 2010 which have been accounted for as cash flow hedges totaled $76.9 million.Net realized gains recognized for forward contracts accounted for as cash flow hedges approximated $0.4 million and $2.7 million for the three and nine months ended September 30, 2010, respectively.Net unrealized losses on forward contracts outstanding which have been accounted for as cash flow hedges and which have been included in other comprehensive income totaled $1.4 million at September 30, 2010.It is expected these unrealized losses will be recognized in income in 2010 and 2011. We also enter into forward contracts to exchange foreign currencies for United States dollars in order to hedge our currency transaction exposures on intercompany receivables denominated in foreign currencies.These forward contracts settle each month at month-end, at which time we enter into new forward contracts.We have not designated these forward contracts as hedges and have not applied hedge accounting to them.The notional contract amounts for forward contracts outstanding at September 30, 2010 which have not been designated as hedges totaled $33.1 million.Net realized gains (losses) recognized in connection with those forward contracts 5 Table of Contents not accounted for as hedges approximated -$1.1 million and $0.2 million for the three and nine months ended September30, 2010, offsetting gains (losses) on our intercompany receivables of $1.1 million and -$0.6 million for the three and nine months ended September 30, 2010, respectively.These gains and losses have been recorded in selling and administrative expense in the consolidated statements of income. We record these forward foreign exchange contracts at fair value; the following table summarizes the fair value for forward foreign exchange contracts outstanding at September 30, 2010: Asset Balance Sheet Location Fair Value Liabilities Balance Sheet Location Fair Value Net Fair Value Derivatives designated as hedged instruments: Foreign Exchange Other current Other current Contracts liabilities $ ) liabilities $ $ Derivatives not designated as hedging instruments: Foreign Exchange Other current Other current Contracts liabilities - liabilities 67 67 Total derivatives $ ) $ $ Our forward foreign exchange contracts are subject to a master netting agreement and qualify for netting in the consolidated balance sheets.Accordingly, we have recorded the net fair value of $2.2 million in other current liabilities. Fair Value Disclosure. FASB guidance defines fair value, establishes a framework for measuring fair value and related disclosure requirements. This guidance applies when fair value measurements are required or permitted. The guidance indicates, among other things, that a fair value measurement assumes that the transaction to sell an asset or transfer a liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability. Fair value is defined based upon an exit price model. As of September 30, 2010, we do not have any significant non-recurring measurements of nonfinancial assets and nonfinancial liabilities. Valuation Hierarchy. A valuation hierarchy was established for disclosure of the inputs to the valuations used to measure fair value. This hierarchy prioritizes the inputs into three broad levels as follows. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, including interest rates, yield curves and credit risks, or inputs that are derived principally from or corroborated by observable market data through correlation. 6 Table of Contents Level 3 inputs are unobservable inputs based on our own assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. Valuation Techniques. Liabilities carried at fair value and measured on a recurring basis as of September 30, 2010 consist of forward foreign exchange contracts and two embedded derivatives associated with our 2.50% convertible senior subordinated notes (the “Notes”).The value of the forward foreign exchange contract liabilities was determined within Level 2 of the valuation hierarchy and is listed in the table above.The value of the two embedded derivatives associated with the Notes was determined within Level 2 of the valuation hierarchy and was not material either individually or in the aggregate to our financial position, results of operations or cash flows. The carrying amounts reported in our balance sheets for cash and cash equivalents, accounts receivable, accounts payable and long-term debt excluding the 2.50% convertible senior subordinated notes approximate fair value.The fair value of the Notes approximated $108.3 million and $110.1 million at December 31, 2009 and September 30, 2010, respectively, based on their quoted market price.The carrying value of the Notes approximated $115.1 million and $112.1 million at December 31, 2009 and September 30, 2010, respectively.During the nine months ended September 30, 2010, we repurchased and retired $3.0 million of the Notes for $2.9 million and recorded a loss on the early extinguishment of debt of $0.1 million. Note 5 - Inventories Inventories consist of the following: December31, September30, Raw materials $ $ Work-in-process Finished goods Total $ $ Note 6 – Earnings per share Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding for the reporting period.Diluted earnings per share (“diluted EPS”) gives effect to all dilutive potential shares outstanding resulting from employee share-based awards during the period.The following table sets forth the computation of basic and diluted earnings per share for the three and nine month periods ended September 30, 2009 and 2010. Three months ended September 30, Nine months ended September 30, Net income $ Basic – weighted average shares outstanding Effect of dilutive potential securities 90 96 36 Diluted – weighted average shares outstanding Basic EPS $ Diluted EPS 7 Table of Contents The shares used in the calculation of diluted EPS exclude options and SARs to purchase shares where the exercise price was greater than the average market price of common shares for the period.Shares excluded from the calculation of diluted EPS aggregated 2.3 million and 2.5 million for the three and nine months ended September 30, 2009, respectively.Shares excluded from the calculation of diluted EPS aggregated 1.9 million and 1.5 million for the three and nine months ended September 30, 2010, respectively.Upon conversion of our 2.50% convertible senior subordinated notes (the "Notes"), the holder of each Note will receive the conversion value of the Note payable in cash up to the principal amount of the Note and CONMED common stock for the Note's conversion value in excess of such principalamount.As of September 30, 2010, our share price has not exceeded the conversion price of the Notes, therefore the conversion value was less than the principal amount of the Notes.Under the net share settlement method, there were no potential shares issuable under the Notes to be used in the calculation of diluted EPS.The maximum number of shares we may issue with respect to the Notes is 5,750,000. Note 7 – Goodwill and other intangible assets The changes in the net carrying amount of goodwill for the nine months ended September 30, 2010 are as follows: Balance as of January 1, 2010 $ Adjustments to goodwill resulting from business acquisitions finalized Foreign currency translation Balance as of September 30, 2010 $ Total accumulated impairment losses (associated with our CONMED Endoscopic Technologies operating unit) aggregated $46,689 at December 31, 2009 and September 30, 2010. This impairment loss occurred during the year ended December 31, 2006. Goodwill associated with each of our principal operating units is as follows: December31, September30, CONMED Electrosurgery $ $ CONMED Endosurgery CONMED Linvatec CONMED Patient Care $ $ 8 Table of Contents Other intangible assets consist of the following: December 31, 2009 September 30, 2010 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Amount Amortization Amortized intangible assets: Customer relationships $ $ ) $ $ ) Patents and other intangible assets ) ) Unamortized intangible assets: Trademarks and tradenames - - $ $ ) $ $ ) Other intangible assets primarily represent allocations of purchase price to identifiable intangible assets of acquired businesses.The weighted average amortization period for intangible assets which are amortized is 25 years.Customer relationships are being amortized over a weighted average life of 32 years.Patents and other intangible assets are being amortized over a weighted average life of 15 years. Amortization expense related to intangible assets which are subject to amortization totaled $1,536 and $4,587 in the three and nine months ended September 30, 2010, respectively, and $1,573 and $4,676 in the three and nine months ended September 30, 2009, respectively, and is included in selling and administrative expense on the consolidated condensed statement of income. The estimated amortization expense for the year ending December 31, 2010, including the nine month period ended September 30, 2010 and for each of the five succeeding years is as follows: Note 8 — Guarantees We provide warranties on certain of our products at the time of sale.The standard warranty period for our capital and reusable equipment is generally one year.Liability under service and warranty policies is based upon a review of historical warranty and service claim experience.Adjustments are made to accruals as claim data and historical experience warrant. 9 Table of Contents Changes in the carrying amount of service and product warranties for the nine months ended September 30, are as follows: Balance as of January 1, $ $ Provision for warranties Claims made ) ) Balance as of September 30, $ $ Note 9 – Pension plan Net periodic pension costs consist of the following: Three months ended September 30, Nine months ended September 30, Service cost $
